 Case 6:19-cv-00217-ACC-DCI Document 7 Filed 03/25/19 Page 1 of 6 PageID 20




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

KARLOS AYALA CONDE,

       Plaintiff,

v.                                                   Case No. 6:19-CV-00217-ACC-DCI

HOSPITALITY STAFFING SOLUTIONS,
LLC, a Foreigh Profit Limited Liability
Company,

       Defendant.

_______________________________________/

              ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANT
            TO PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL

       Defendant, HOSPITALITY STAFFING SOLUTIONS, LLC (“Defendant”), hereby

responds to the Complaint (“Complaint”) filed by Plaintiff, KARLOS AYALA CONDE

(“Plaintiff”), with the following answers and affirmative defenses.

       1.      In response to Paragraph No. 1 of the Complaint, Defendant admits that it

employed Plaintiff for a period of time, and that Plaintiff seeks damages for unpaid overtime

under the Fair Labor Standards Act (“FLSA”), his entitlement to which is denied, and denies the

remaining allegations contained in Paragraph No. 1 of the Complaint.

       2.      In response to Paragraph No. 2 of the Complaint, Defendant admits that it

employed Plaintiff for a period of time within the three years preceding the Complaint, and

otherwise denies the allegations contained in Paragraph No. 2 of the Complaint.

       3.      In response to Paragraph No. 3 of the Complaint, Defendant admits that it

employed Plaintiff as an hourly employee for a period of time within the three years preceding
 Case 6:19-cv-00217-ACC-DCI Document 7 Filed 03/25/19 Page 2 of 6 PageID 21




the Complaint, and otherwise denies the allegations contained in Paragraph No. 3 of the

Complaint.

       4.      In response to Paragraph No. 4 of the Complaint, Defendant is without knowledge

sufficient to admit or deny the allegations contained therein, and therefore denies the allegations

contained in Paragraph No. 4 of the Complaint.

       5.      Defendant admits the allegations contained in Paragraph No. 5 of the Complaint.

       6.      Defendant admits the allegations contained in Paragraph No. 6 of the Complaint.

       7.      In response to Paragraph No. 7 of the Complaint, Defendant acknowledges that

Plaintiff seeks damages under the FLSA, his entitlement to which is denied, and denies the

remaining allegations contained in Paragraph No. 7 of the Complaint.

       8.      Defendant admits the allegations contained in Paragraph No 8 of the Complaint.

       9.      Defendant admits the allegations contained in Paragraph No. 9 of the Complaint.

       10.     Defendant admits that it is an employer as defined under the FLSA, and otherwise

denies the allegations contained in Paragraph No. 10 of the Complaint.

       11.     Defendant admits that it is an employer as defined under the FLSA, and otherwise

denies the allegations contained in Paragraph No. 11 of the Complaint.

       12.     Defendant admits that it is an employer as defined under the FLSA, and otherwise

denies the allegations contained in Paragraph No. 12 of the Complaint.

       13.     In response to Paragraph No. 13 of the Complaint, Defendant is without

knowledge sufficient to admit or deny the allegations contained therein, admits only that it

employed Plaintiff for a period of time, and otherwise denies the allegations contained in

Paragraph No. 13 of the Complaint.

       14.     Defendant denies the allegations contained in Paragraph No. 14 of the Complaint.



                                                 2
 Case 6:19-cv-00217-ACC-DCI Document 7 Filed 03/25/19 Page 3 of 6 PageID 22




       15.     Defendant denies the allegations contained in Paragraph No. 15 of the Complaint.

       16.     Defendant denies the allegations contained in Paragraph No. 16 of the Complaint.

       17.     Defendant denies the allegations contained in Paragraph No. 17 of the Complaint.

       18.     Defendant denies the allegations contained in Paragraph No. 14 of the Complaint.

       19.     In response to Paragraph No. 19 of the Complaint, Defendant repeats and re-

alleges the responses to Paragraph Nos. 1 through 18 of the Complaint as if set forth fully herein.

       20.     Defendant denies the allegations contained in Paragraph No. 20 of the Complaint.

       21.     Defendant denies the allegations contained in Paragraph No. 21 of the Complaint.

       22.     Defendant denies the allegations contained in Paragraph No. 22 of the Complaint.

       23.     In response to Paragraph No. 23 of the Complaint, Defendant admits only that

Plaintiff was paid for all hours worked, and denies the remaining allegations contained in

Paragraph No. 23 of the Complaint.

       24.     Defendant denies the allegations contained in Paragraph No. 24 of the Complaint.

       25.     Defendant denies the allegations contained in Paragraph No. 25 of the Complaint.

       26.     Defendant denies the allegations contained in Paragraph No. 26 of the Complaint.

       27.     Defendant denies the allegations contained in Paragraph No. 27 of the Complaint.

       28.     In response to Paragraph No. 28 of the Complaint, Defendant acknowledges that

Plaintiff seeks a trial by jury, but denies that one is appropriate as there is no genuine issue of

material fact and Defendant is entitled to judgment as to Plaintiff’s claims as a matter of law.

       29.     Defendant denies unnumbered “Wherefore” Paragraph following Paragraph No.

28 of the Complaint.

       30.     Defendant denies all allegations in the Complaint not specifically admitted herein.




                                                 3
 Case 6:19-cv-00217-ACC-DCI Document 7 Filed 03/25/19 Page 4 of 6 PageID 23




                                            DEFENSES

       By asserting these defenses, Defendant does not assume any burden of production or

proof that it does not otherwise have.

                                          FIRST DEFENSE

       Plaintiff fails to state a claim upon which relief may be granted, as he fails to assert any

specific week(s) that he worked in excess of 40 hours, but was not paid overtime.

                                         SECOND DEFENSE

       Plaintiff has been paid all compensation to which he is legally entitled.

                                         THIRD DEFENSE

       Defendant is not subject to liability for any alleged failure to pay certain amounts of

compensation alleged to be owed under the FLSA, because any such act or omission was made

in good faith in conformity with and in reliance on a U.S. Department of Labor (“DOL”)

interpretation, administrative practice, or enforcement policy regarding the classification of

independent contractors. See 29 U.S.C. §259.

                                         FOURTH DEFENSE

       Plaintiff is not entitled to liquidated damages because the act or omission allegedly giving

rise to this FLSA action was in good faith and Defendant had reasonable grounds for believing

that act or omission was not a violation of the FLSA. See 29 U.S.C. §260.

                                         FIFTH DEFENSE

       Plaintiff’s claims may be barred, either in whole or in part, by the applicable statute of

limitations under the FLSA.




                                                4
 Case 6:19-cv-00217-ACC-DCI Document 7 Filed 03/25/19 Page 5 of 6 PageID 24




                                         SIXTH DEFENSE

        Any violations of the Fair Labor Standards Act were not willful, ratified by Defendant, or

in reckless disregard of the requirements of the FLSA, and therefore any claims must be

measured against a two-year statute of limitations.

                                      SEVENTH DEFENSE

        Plaintiff’s claims may be barred in part by the provisions of Section 11 of the Portal-to-

Portal Act, 29 U.S.C. § 254 as to all hours worked in which they and others were engaged in

activities that were preliminary or postliminary to their principal activities.

                                       EIGHTH DEFENSE

        The Complaint is barred to the extent that the time for which compensation is sought is

de minimis and therefore is not compensable.

                                        NINTH DEFENSE

        Defendant is entitled to an offset or credit against any amounts due (which are denied) of

an amount equal to the amount it paid, or overpaid, Plaintiff, including but not limited to

premium payments under 29 U.S.C. § 207(e).

                                        TENTH DEFENSE

        Plaintiff’s claims for recovery of overtime compensation and liquidated damages are

barred for hours Plaintiff did not report. Plaintiff was responsible for reporting his hours of

work.    Defendant neither knew nor had reason to know Plaintiff was working any

uncompensated overtime hours and was not accurately reporting his hours of work.

Accordingly, Defendant is not liable for any alleged unpaid, unreported overtime hours.




                                                  5
 Case 6:19-cv-00217-ACC-DCI Document 7 Filed 03/25/19 Page 6 of 6 PageID 25




                                    ELEVENTH DEFENSE

       Plaintiff is estopped from pursuing the claims set forth in the Complaint by reason of his

own acts, omissions, and course of conduct, including, but not limited to, his failure to accurately

record and report his time as required by his employer.

       Defendant reserves the right to assert any additional defenses that may become relevant

or apparent through the course of discovery or otherwise during the course of this proceeding.

                                              Respectfully submitted,

                                              /s/Jennifer Monrose Moore
                                              Jennifer Monrose Moore
                                              Florida Bar No. 035602
                                              jennifer.moore@ogletreedeakins.com
                                              OGLETREE, DEAKINS, NASH, SMOAK &
                                              STEWART, P.C.
                                              100 North Tampa Street, Suite 3600
                                              Tampa, Florida 33602
                                              Telephone: 813.289.1247
                                              Facsimile: 813.289.6530

                                              Attorneys for Defendant



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on March 25, 2019, the foregoing was filed with the Clerk of
Court using the CM/ECF system which will send electronic notification to:

                                       Matthew R. Gunter
                                    Morgan & Morgan, P.A.
                                20 N. Orange Avenue, 16th Floor
                                         P.O. Box 4979
                                  Orlando, Florida 32802-4979

                                              /s/Jennifer Monrose Moore
                                              Attorney


                                                                                          15935848.1




                                                 6
